REPORTED

IN THE COURT OF SPECIAL APPEALS

         OF MARYLAND


               No. 1106


       September Term, 2013

    _________________________


        ANTOMAR JONES

                  v.

      STATE OF MARYLAND

    _________________________


   Woodward,
   Nazarian,
   Reed,

                       JJ.

    _________________________

       Opinion by Nazarian, J.

    _________________________


       Filed: June 27, 2014
       A spectator at appellant Antomar Jones’s trial in the Circuit Court for Baltimore

City could be forgiven for wondering whether the prosecution and defense were

describing the same series of events. The two stories shared common elements, not least

the core fact that Anthony Taylor, the main prosecution witness, was shot and Corey

Alexander killed on the night of February 1, 2012. But although there was, as we find

below, sufficient evidence to support the jury’s eventual decision to convict Mr. Jones on

a variety of charges, no physical evidence connected Mr. Jones to the shooting, and the

case turned heavily on the relative credibility of Mr. Jones versus Mr. Taylor. For that

reason, we hold that the prosecutor’s reliance during closing argument on a fact not in

evidence strayed beyond the bounds of fair advocacy and that the error was not harmless.

We reverse Mr. Jones’s convictions, remand for further proceedings, and address one

other legal question that could well re-emerge on remand.

                                   I. BACKGROUND

       Because our analysis relates more to witness credibility than to the jury’s

resolution of fact disputes, we begin by recounting the contrasting versions of events that

witnesses offered at trial.

       A.     Mr. Taylor’s Account

       Mr. Taylor testified that he and Mr. Alexander were best friends and roommates

before the shooting. He knew Mr. Jones, whose friend had been mentored by Mr.

Alexander through a program called Life Renewal Services, and testified that Mr.

Alexander had begun mentoring Mr. Jones as well.
       At about 8:45 p.m. on February 1, 2012, Mr. Alexander told Mr. Taylor that he

was driving to Mr. Jones’s residence in Baltimore City to give him a ride, and Mr. Taylor

decided to join him. When they arrived, Mr. Jones entered the back seat, and they drove

toward Caton Avenue, where they had planned to drop Mr. Jones off. However, when

Mr. Alexander reached back to shake Mr. Jones’s hand, Mr. Jones pulled out a large

caliber automatic gun and said, “you all know what time it is” and that he “want[ed]

everything out of [their] pocket[s].” Mr. Taylor had about sixteen dollars and Mr.

Alexander had “a couple” of dollars. 1 They each threw their money and a phone into the

back seat. 2 Mr. Jones then demanded they drive to Mr. Alexander’s house, but when they

arrived, Mr. Taylor told Mr. Jones that the neighbors had surveillance cameras, so Mr.

Jones told him to “pull off,” and they drove instead to a nearby alley. Upon arriving, Mr.

Taylor attempted to exit the car, and Mr. Jones shot him in the face; he was able to run to

Good Samaritan Hospital, and he said that he thought he heard another gunshot as he ran.

While Mr. Taylor was being treated, a Baltimore City police officer asked him to identify

the shooter, but he responded “that it was an unknown assailant” and that he “didn’t

know.”


1
  Contrary to his account at trial, Mr. Taylor told police officers that he had twenty
dollars and Mr. Alexander had about thirty dollars. And later, Mr. Taylor told Michael
Jones, a police agent and a friend of Mr. Taylor’s family (and no relation to the
appellant), that he had forty dollars and Mr. Alexander had a few hundred dollars.
2
 Messrs. Taylor and Alexander each had two cell phones in their possession when they
picked up Mr. Jones.

                                            2
      Good Samaritan transferred Mr. Taylor to University of Maryland Shock Trauma,

and while there, he was interviewed by Baltimore City Police officers. During that

interview, he explained that Mr. Jones had shot him, and he identified Mr. Jones from a

photo array. He remained in Shock Trauma for two weeks.

      B.     Mr. Jones’s Account

      Mr. Jones testified that he knew Mr. Alexander through his brother’s Life Renewal

Services mentor, and had met Mr. Taylor through Mr. Alexander. 3 He also said that he

began purchasing marijuana from them in October or November 2011.

      On January 31, 2012, Mr. Jones spoke with Mr. Alexander by phone at 9:37 p.m.,

then again on February 1 at around 12:30 p.m. During the February 1 conversation, Mr.

Alexander informed Mr. Jones that he would be acquiring marijuana later that day and

asked Mr. Jones to check back with him later. Mr. Jones called Mr. Alexander at 9:19

p.m., and Mr. Alexander told him he would come to his house with the marijuana. They

spoke again at 9:25 p.m. and at 9:34 p.m. After receiving the 9:34 p.m. call from Mr.

Alexander, Mr. Jones left the house to meet Mr. Alexander outside. He described a very

different interaction with Messrs. Alexander and Taylor:

             [MR. JONES]: Okay. I got in the car, first [Mr. Alexander]
             turned around and said hey, what’s up, shook my hand. Then




3
  Mr. Jones disputed that Mr. Alexander had mentored him. To the contrary, he testified
that Mr. Alexander was not his mentor and that it was his “understanding [that] he’s not a
mentor.”

                                            3
                I talked to [Mr. Taylor], he turned around and said hey,
                what’s up, shook my hand.

                At that moment I noticed my phone had vibrated, so I looked
                down and saw that it was my girlfriend, when I go to answer
                it, the phone cut off. So, I said can I use my car charger?[4]
                Plugged my phone up, we began talking, asked me what I was
                doing all day, I said I was in the house with my girlfriend all
                day.

                Then after that, purchased the marijuana,[5] got out of the car,
                went back in the house.

                [COUNSEL FOR MR. JONES:] Now, when you got out of
                the car—how long do you think you were in the car?

                [MR. JONES:] I want to say I was in the car like . . . five
                minutes tops, but when you talking it could run over.




4
    Mr. Taylor disputed that Mr. Jones asked to charge his phone:

                [COUNSEL FOR THE STATE:] And during that time period
                did [Mr. Jones] try to charge his phone inside of the vehicle?

                [MR. TAYLOR:] No, he didn’t.
5
    Mr. Taylor disputed that the marijuana transaction occurred:

                [COUNSEL FOR THE STATE:] And on February 1, 2012,
                when you went to pick up [Mr. Jones] did you try to sell
                drugs to [Mr. Jones]?

                [MR. TAYLOR:] No, I did not.

                [COUNSEL FOR THE STATE:] Did Mr. Alexander try to
                sell drugs to [Mr. Jones]?

                [MR. TAYLOR:] No, he did not.

                                               4
                                         *   *    *

              [COUNSEL FOR MR. JONES:] Okay. Now you were in the
              car five plus minutes, you get out of the car, what happens, if
              anything, next?

              [MR. JONES:] I’m walking back to my house and they honk
              the horn, they say hey you left your phone. I come back, I get
              my phone and then I run in the house.

              [COUNSEL FOR MR. JONES:] Okay. And do you recall
              about what time you may have gotten in the house?

              [MR. JONES:] It probably was like 9:40, maybe 9:45.

                                         *   *    *

              [COUNSEL FOR MR. JONES:] Did you have any situation
              where you were riding around in the car . . . ?

                                         *   *    *

              [MR. JONES:] No. I never left my home. I don’t know
              where they went when they left, but I went back in the house.

              [COUNSEL FOR MR. JONES:] Did you have any
              involvement with the homicide of Mr. Alexander . . . and
              attempted homicide of Mr. Taylor?

              [MR. JONES:] I had no idea what happened to them.

       According to Mr. Jones, he had no additional communications or interactions with

Messrs. Alexander and Taylor that night.

       The State questioned Mr. Jones later on about the make and model phone he had

that night, an exchange that will prove important later:

              [COUNSEL FOR THE STATE:] And what kind of phone did
              you have?

                                             5
             [MR. JONES:] I can tell you it was a 3G. I don’t—

             [COUNSEL FOR THE STATE:] Well, what did it look like?

             [MR. JONES:] It was a touch screen phone.

             [COUNSEL FOR THE STATE:] Okay. Was it a Galaxy?

             [MR. JONES:] No.

             [COUNSEL FOR THE STATE:] Was it an Android?

             [MR. JONES:] I really don’t remember.

             [COUNSEL FOR THE STATE:] Was it an [iPhone]?

             [MR. JONES:] It definitely wasn’t an [iPhone].

      C.     The Investigation

      On February 1, 2012, Detective Shawn Reitchenberg of the Baltimore Police

Department’s Homicide Unit was assigned to investigate the homicide of Mr. Alexander

and shooting of Mr. Taylor. According to Detective Reitchenberg, officers arrived on the

scene that night at around 11:00 p.m., and he arrived at 2:00 a.m. When he examined Mr.

Alexander’s vehicle, he saw a large amount of blood in the front seat and found two cell

phones, some money, a glass bottle, a banana, and shell casings in the back seat.

Detective Reitchenberg then described what happened next:

             We observed the blood from the driver’s side of the vehicle.
             You could clearly see a blood trail that went out of the
             driver’s side [of the] vehicle] and then up Nasco Place toward
             Good Samaritan Hospital. . . . There were several cars that
             had blood smear marks on them and the blood trail continued
             on the street.

                                           6
             The entire scene was processed, photographed and that
             vehicle was towed to the crime lab bay at the Headquarters
             Unit to be processed.

                                        *   *    *

             By the time we were done, or I was done at the crime scene
             with the crime lab and other detectives, I responded to Good
             Samaritan Hospital in an attempt to not only see but speak
             with the non-fatal victim. But I was advised that he had
             already been transported to Shock Trauma based upon the
             seriousness of his condition.

Detective Reitchenberg visited Mr. Taylor at Shock Trauma on February 2, 2012. Mr.

Taylor provided the detective with the first name of an individual—Antomar—and a

description. The detective returned to his office, researched the name Antomar, and

“came up with an individual with the name Antomar who fit the physical description”

provided by Mr. Taylor. He then put Mr. Jones’s picture in a photo array and returned to

Shock Trauma to show the array to Mr. Taylor. Mr. Taylor identified Mr. Jones in less

than a minute.

      Soon after, Detective Reitchenberg obtained a warrant for Mr. Jones’s arrest, and

he was arrested on February 3 at about 3:30 a.m. The police executed a search of Mr.

Jones’s home, but found nothing of evidentiary value. The detective then spoke with Mr.

Jones at 5:50 a.m., and Mr. Jones agreed to make a recorded statement that ultimately

was played for the jury. The statement mirrored the testimony that he provided at trial.




                                            7
      The police were unable to find any physical evidence—“no bloody clothes, no

gun, no money, or anything else”—tying Mr. Jones to the crime. 6

      D.     Trial and Sentencing

      Mr. Jones was tried for the murder of Mr. Alexander and the attempted murder of

Mr. Taylor, among other crimes, during a three-day trial held between May 13 and 16,

2013. After the court heard testimony from nine witnesses, including the conflicting

reports provided by Messrs. Taylor and Jones, the jury found Mr. Jones guilty of felony

murder of Mr. Alexander; attempted first-degree murder of Mr. Taylor; robbery with a

dangerous weapon; use of a handgun in the commission of a crime of violence;

possession of a regulated firearm by a person under the age of twenty-one; and wearing,

carrying, and transporting a handgun in a vehicle. The court sentenced him to life in

prison for the felony murder conviction, a consecutive thirty-five year term for attempted

murder, a consecutive one-year term for possession of a regulated firearm by a person

under twenty-one, and a number of concurrent prison terms. This appeal followed.

                                   II. DISCUSSION

      Mr. Jones presents five questions on appeal:

             1.     Did the trial court err in preventing [Mr.] Jones from
                    impeaching a key State’s witness with a prior
                    conviction?




6
 The police used various forensic techniques to investigate the shooting, but recovered
no helpful information.
                                          8
              2.     Did the trial court err in forcing [Mr.] Jones to testify
                     before his other witness?

              3.     Did the trial court err in excluding a defense witness?

              4.     Was the evidence of robbery insufficient?

              5.     Did the trial court err in permitting the State to argue
                     facts not in evidence in closing?

       After working through these issues, we find merit in the last, which we address

first. Our decision to reverse and remand for a new trial requires us also to address Mr.

Jones’s challenge to the sufficiency of the evidence, which we reject. And because his

first question presents a discrete legal issue that likely will recur on remand and that has

not been addressed by any Maryland appellate decisions, we analyze it as well and find

no error.

       A.     The Circuit Court Erred In Permitting The State To Argue
              From A “Fact” Neither In Evidence Nor A Matter Of Common
              Knowledge.

       Because no physical evidence linked Mr. Jones to the shooting, the outcome of the

trial turned heavily on which version of events the jury believed, which in turn hinged on

the relative credibility of the witnesses. In the course of closing argument, the State

argued that the phone charger in Mr. Alexander’s car, pictured in State’s Exhibit 19, was

an iPhone charger. This fact, in the State’s view, disproved Mr. Jones’s story because he

could not have plugged his phone (which he had said “definitely wasn’t an [iPhone]”)

into an iPhone charger during his encounter with Messrs. Taylor and Alexander:



                                             9
             [COUNSEL FOR THE STATE:] He said his girlfriend was
             calling him and he was in the car for maybe five, ten at the
             most 15 minutes. But his house was just across the way, he
             said it took him maybe 30 seconds. He was so worried about
             the phone call from his girlfriend that he needed a charger
             right then and there, so he charged the phone.

             I asked him, well what kind of phone did you have? He said I
             don’t know if it was a Samsung, I don’t know. I asked him if
             it was a Samsung, I don’t know. Was it an [iPhone]?
             Definitely not an [iPhone]. State’s Exhibit 19, the charger
             hanging out of the cigarette lighter in the Mr. Alexander’s car
             is for an [iPhone].

             [COUNSEL FOR MR. JONES]: Objection, Your Honor.

             THE COURT: Overruled.

             [COUNSEL FOR THE STATE]: And if any of you have
             phones you can look at it and see if your non-[iPhone] would
             fit into this charger. And it was so important for him to
             charge that phone he had to do it right then and there even
             though he could go right back into his house where then he
             charged the phone.

(Emphasis added.) Mr. Jones objected, and he argues here, that this argument relied on a

fact not in evidence—the “fact” that the charger in the photo was a charger compatible

only with iPhones—because “there was no testimony as to what kind of phone charger it

was.” And the State concedes that “there was no testimony as to the type of phone

charger found in the car,” but counters that “a juror applying common knowledge could

reasonably conclude that [the] white cord seen in State’s Exhibit 19 . . . was an iPhone

charger.” We hold that under these circumstances, where there was no testimony one

way or the other about the charger and the case turned so heavily on credibility, the


                                           10
prosecutor’s argument from facts not in evidence was improper and the error was not

harmless.

      During closing arguments, “[t]he prosecutor is allowed liberal freedom of speech

and may make any comment that is warranted by the evidence or inferences reasonably

drawn therefrom.” Lee v. State, 405 Md. 148, 163 (2008) (quoting Degren v. State, 352
Md. 400, 429-30 (1999)).

             [I]t is, as a general rule, within the range of legitimate
             argument for counsel to state and discuss the evidence and all
             reasonable and legitimate inferences which may be drawn
             from the facts in evidence; and such comment or argument is
             afforded a wide range. Counsel is free to use the testimony
             most favorable to his side of the argument to the jury, and the
             evidence may be examined, collated, sifted and treated in his
             own way. . . . Generally, counsel has the right to make any
             comment or argument that is warranted by the evidence
             proved or inferences therefrom; the prosecuting attorney is as
             free to comment legitimately and to speak fully, although
             harshly, on the accused’s action and conduct if the evidence
             supports his comments, as is accused’s counsel to comment
             on the nature of the evidence and the character of witnesses
             which the prosecution produces.

Sivells v. State, 196 Md. App. 254, 270 (2010) (quoting Mitchell v. State, 408 Md. 368,

380 (2009)). The prosecutor may also “argue to the jury—even though evidence of such

facts has not been formally introduced—matters of common knowledge or matters of

which the court can take judicial notice.” Wilhelm v. State, 272 Md. 404, 438 (1974). A

prosecutor’s artistic license is not unlimited: “[n]otwithstanding the wide latitude

afforded prosecutors in closing arguments, a defendant’s right to a fair trial must be



                                           11
protected.” Lee, 405 Md. at 164 (citing Degren, 352 Md. at 430; Wilhelm, 272 Md. at

415-16). But an improper argument does not necessarily require reversal and retrial:

              “[W]hen an appellant, in a criminal case, establishes error,
              unless a reviewing court, upon its independent review of the
              record, is able to a declare a belief, beyond a reasonable
              doubt, that the error in no way influenced the verdict, such
              error cannot be deemed ‘harmless’ and a reversal is
              mandated. Such reviewing court must thus be satisfied that
              there is no reasonable possibility that the evidence
              complained of—whether erroneously admitted or excluded—
              may have contributed to the rendition of the guilty verdict.”

Id. (quoting Dorsey v. State, 276 Md. 638, 659 (1976)); see also Lawson v. State, 389
Md. 570, 591 (2005) (“‘[R]eversal is only required where it appears that the remarks of

the prosecutor actually misled the jury or were likely to have misled or influenced the

jury to the prejudice of the accused.’” (quoting Spain v. State, 386 Md. 145, 158 (2005)));

Sivells, 196 Md. App. at 271 (asking “whether reversal is required because, under the

totality of the circumstances, the [comment was] likely to have improperly influenced the

verdict”).

              1.     The prosecutor’s remark was improper.

       Although Mr. Jones was asked about the make and model of his phone, the State

introduced no evidence at trial about the make, model, or compatibility of the phone

charger that appeared in the photograph of the car. In delivering closing arguments, a

prosecutor may not “‘comment upon facts not in evidence or . . . state what he or she

would have proven,” Donaldson v. State, 416 Md. 467, 489 (2010) (quoting Mitchell, 408
Md. at 381), although she may argue to the jury matters of “common knowledge,” even if

                                            12
evidence of such facts has not been formally introduced. Wilhelm, 272 Md. at 438.

“Matters of common knowledge” are those matters “which every informed individual

possesses.” Id. at 439. Put plainly, “‘[j]urors may be reminded of what everyone else

knows.’” Smith v. State, 388 Md. 468, 487 (2005) (quoting Wilhelm, 272 Md. at 439).

      Because the State concedes that the trial evidence did not identify the type of

phone charger that was in Mr. Alexander’s vehicle, we examine first whether the

prosecutor acted improperly in filling that evidentiary gap during closing argument. The

State argues that “a juror applying common knowledge could reasonably conclude that

[the] white cord seen in State’s Exhibit 19 . . . was an iPhone charger,” and the State’s

brief on appeal described the widespread use of iPhones:

             To say that the iPhone is ubiquitous would be an
             understatement. In the fourth fiscal quarter of 2013, Apple
             sold 33.8 million iPhones, up from 26.9 million iPhones in
             the same quarter last year. As of August 2012, Apple had
             sold 85 million iPhones in the United States since the
             product’s launch in 2007. Thus, the fact that iPhones (and
             other Apple products) use distinctive white cords, like the one
             depicted in the photographs in this case, is a matter of
             common knowledge.

(Internal quotation marks and footnotes omitted.) But the issue is not whether iPhones

are common or popular, or even whether iPhone charger cords are white. The prosecutor

argued from the inverse proposition—i.e., that white chargers can only charge iPhones—

that Mr. Jones must have been lying when he testified that he charged his non-iPhone in

the car. Even if it were true that iPhones can be charged only by white-corded chargers

(a proposition we have not attempted to prove or disprove), it would not follow that other

                                           13
                                                                           7
brands of phones could be charged only by non-white charger cords.             We are not

persuaded that “every informed individual” would know that the charger pictured in

State’s Exhibit 19 was an iPhone charger or that it is common knowledge that phone

chargers with a white cord can only charge iPhones. Accordingly, the prosecutor’s

remark was improper and the trial court erred in overruling Mr. Jones’s objection.

              2.     The error was not harmless.

       The State contends that the prosecutor’s remark, even if improper, couldn’t have

misled the jury to the prejudice of Mr. Jones because “[t]he prosecutor did not . . .

suggest that she knew based on facts not in evidence that the charger was for an iPhone,”

and “[only] directed the jury to a photograph that was in evidence[, so the jurors]

could . . . decide for themselves whether the white cord was an iPhone charger.” We

disagree that the prosecutor gave the jury such a choice. To the contrary, the prosecutor

told the jury that “the charger hanging out of the cigarette lighter in Mr. Alexander’s car

is for an [iPhone],” (emphasis added) and proposed no alternatives. But that aside, the

erroneous remark was not harmless.

       To determine “whether overruling defense objections to improper statements

during closing argument constitutes reversible, or harmless, error,” we focus our attention

on three factors: first, “the weight of the evidence against the accused”; second, “the




7
  And because two wrongs don’t make a right, we have not considered the outside-the-
record prop Mr. Jones’s counsel brought to oral argument in this Court for the purpose of
trying to prove this last point.
                                           14
severity of the remarks, cumulatively”; and third, “the measures taken to cure any

potential prejudice.”    Lee, 405 Md. at 174 (citations omitted).          “While not every

impermissible comment by the prosecutor constitutes reversible error, the State bears the

burden of proving that an error is harmless and must prove beyond a reasonable doubt

that the contested error did not contribute to the verdict.” Id. (citation omitted).

       First, to determine the prejudicial effect of the prosecutor’s improper remark, we

examine “the strength of the State’s case against [Mr. Jones].” Sivells, 196 Md. App. at

289. The stronger the case otherwise, the less likely that an improper closing argument

remark causes prejudice, and vice-versa:

              If the State has a strong case, the likelihood that an improper
              comment will influence the jury’s verdict is reduced. See
              [States v. Young, 470 U.S. 1, 19-20 (1985)] (although
              prosecutor’s comments during rebuttal closing argument
              expressing his personal opinion about the credibility of a
              witness was improper, it did not prejudice the defendant
              because overwhelming evidence of guilt “eliminates any
              lingering doubt that the prosecutor’s remarks unfairly
              prejudiced the jury’s deliberations”); Wilhelm, 272 Md. at
              427 (“Another ‘important and significant factor’ where
              prejudicial remarks might have been made is whether or not
              the judgment of conviction was ‘substantially swayed by the
              error,’ or where the evidence of the defendant’s guilt was
              ‘overwhelming.’”).

Id.; see also Lee, 405 Md. at 175.

       Although it would not be fair to characterize the State’s case against Mr. Jones as

weak, there is no getting around the fact that it hinged primarily on witness testimony,

and specifically whether the jury viewed Mr. Taylor’s account of the evening as more


                                              15
credible than Mr. Jones’s.      Other witnesses testified as to the events following the

shooting, but Mr. Taylor and Mr. Jones were the only witnesses to testify regarding what

transpired in the hours leading up to it. As in Sivells, “[t]here was no confession by [Mr.

Jones], nor any fingerprints, photographs, or other circumstantial evidence to corroborate

[either witness’s] testimony regarding their observations.” 196 Md. App. at 289. And

although Mr. Taylor’s “testimony certainly was sufficient to support the jury’s guilty

verdict, it cannot be characterized as overwhelming,” id., and it was strongly disputed by

Mr. Jones. See Donaldson, 416 Md. at 499-500 (holding that where the “entire defense

centered on the . . . credibility [of the State’s witnesses] and the accuracy of their

testimony,” and where the evidence was strongly disputed, it could not conclude that the

evidence “was so overwhelming that the prosecutor’s improper statements could not have

influenced the jury’s verdict”). This factor weighs in favor of a finding of prejudice.

       Second, we must consider “the nature of the prosecutor’s remark.” Sivells, 196
Md. App. at 290. “In assessing this factor, we consider [first,] whether there was one

isolated comment, as opposed to multiple improper comments, and [second,] whether the

comments related to an issue that was central to a determination of the case or a

peripheral issue.” Id. In Sivells, “the prosecutor made several improper comments in an

attempt to bolster the credibility of [the State’s witnesses, who] were the sole witnesses to

events giving rise to the appellant’s conviction.” Id. at 290. As such, we recognized that

“[t]he credibility, or lack thereof, of these witnesses was the critical issue in [that] case.”

Id. at 290-91 (emphasis added). Given the central role of witness credibility, as well as

                                              16
the repeated improper remarks, we found that this factor weighed against a finding of

harmless error in that case. Id. at 291. We compared such a situation to Spain and

Donaldson:

              In Spain, 386 Md. at 159, for example, in finding that the
              vouching of the prosecutor was harmless error, the Court of
              Appeals noted that the prosecution made only one improper
              comment, “an isolated event that did not pervade the entire
              trial.” In Donaldson, 416 Md. at 498, by contrast, the Court
              found the prosecutor’s improper vouching to be prejudicial
              error, noting that the prosecutor made several improper
              comments “that played an important role” in closing
              argument.

Sivells, 196 Md. App. at 290.

       This case does not analogize directly with Sivells, Spain, or Donaldson because in

each of those cases, the improper remark was either isolated and not critical to a central

issue (Spain) or repeated and critical to a central issue (Sivells and Donaldson). Here, the

prosecutor made a singular remark that related to an issue that was central to the case—

witness credibility. The conflicting testimony of Messrs. Taylor and Jones was the

centerpiece of this case, so the jury’s view of each witness’s credibility also played a

leading role. And “where ‘the case . . . was not particularly strong and depended in large

measure on witness credibility,’ improper vouching[ 8] by the prosecutor ‘present[s] a




8
  Although Black’s Law Dictionary defines “vouch” as “[t]o call upon, rely upon, or cite
as authority,” Black’s Law Dictionary 1714 (9th ed. 2009), Maryland courts have used
the term in such a way that encompasses commenting both in favor of or against a
witness. See Donaldson, 416 Md. at 489-90 (“‘[O]ne technique in closing argument that
consistently has garnered our disapproval, as infringing on a defendant’s right to a fair
                                           17
strong possibility of prejudicial effect.’”      Id. at 291 (quoting United States v.

Weatherspoon, 410 F.2d 1142, 1151 (9th Cir. 2005)). The prosecutor’s improper remark

was isolated, but its relevance to a central issue increased its prejudicial effect. This

factor weighs at best neutrally, and perhaps slightly in Mr. Jones’s favor.

       Finally, to determine whether the prosecutor’s remark misled or was likely to

mislead the jury to the prejudice of Mr. Jones, we ask “whether or not the trial court took

any appropriate action . . . such as informing the jury that the remark was improper,

striking the remark and admonishing the jury to disregard it.” Wilhelm, 272 Md. at 423-

24.   “[T]o be sufficiently curative, the judge must instruct contemporaneously and

specifically to address the issue such that the jury understands that the remarks are

improper and are not evidence to be considered in reaching a verdict.” Lee, 405 Md. at

177-78 (emphasis added) (citing Miller v. State, 380 Md. 1, 35-37 (2004)).

       In Donaldson, we addressed the differing effects of general jury instructions given

before closing arguments and instructions given contemporaneously with the improper

remark:

              [T]he trial court gave the jury no contemporaneous
              instructions, curative, specific or otherwise. To compensate
              for the lack of contemporaneous instructions, the State points
              to the instructions given to the jury before closing arguments
              began, which told the jury to “base [its] findings only on the
              testimony of the witnesses, the exhibits which have been
              received into evidence, any stipulations, . . . and any



trial, is when a prosecutor “vouches” for (or against) the credibility of a witness.’”
(quoting Spain, 386 Md. at 153-54)).
                                         18
             conclusions which may be fairly drawn from that evidence.”
             We have recognized that such general jury instructions have a
             curative effect, as “Maryland courts long have subscribed to
             the presumption that juries are able to follow the instructions
             given to them by the trial judge, particularly where the record
             reveals no overt act on the jury’s part to the contrary.” Spain,
386 Md. at 160. We have also noted, however, the limited
             curative effect of general jury instructions, given before
             closing arguments, because they cannot “address
             objectionable remarks” that have “not yet been made.”
             Lawson, 389 Md. at 601-02 (distinguishing Spain). As in
             Lawson, the lack of contemporaneous instructions in the
             present case suggest that the improper statements were
             prejudicial, even if the general instructions may have cured
             some of that prejudice.

Donaldson, 416 Md. at 499-500 (emphasis added) (footnote omitted).

      In this case, the trial judge took no contemporaneous or specific curative measures

in response to the defense’s objection to the State’s improper remark. The judge gave the

general instruction that closing arguments are “not evidence and . . . should not [be]

give[n] any weight or consideration,” but gave that instruction before the prosecutor

made the improper remark. Indeed, by overruling Mr. Jones’s objection to the remark,

the trial judge exacerbated the resulting prejudice of the comment by giving the remark a

tacit stamp of approval. See Lee, 405 Md. at 178.

      Taken as a whole, we cannot find that the prosecutor’s improper remark in no way

influenced to jury. “Therefore, ‘such error cannot be deemed “harmless” and reversal is

mandated,’” id. at 179 (quoting Dorsey, 276 Md. at 659), and we remand for further

proceedings consistent with this opinion.



                                            19
      B.     Sufficient Evidence Supported Mr. Jones’s Conviction For
             Robbery With A Deadly Weapon.

      Second, and because the State could not retry him for robbery with a deadly

weapon if we agree with him on this point, 9 we address Mr. Jones’s contention that the

circuit court erred in denying his Motion for Judgment of Acquittal on that charge. He

argues “that there was insufficient evidence to sustain the charge of robbery with a

dangerous weapon,” that a rational fact-finder could not find that the victims’ property

had been removed from the vehicle “because the evidence showed only that the alleged

robbery victims simply threw some items into the back seat of the car, and did not show

that the alleged robber took any of those items with the requisite intent.” We recently

reaffirmed the highly deferential standard of review:

             The often repeated test for sufficiency of the evidence is,
             whether, after viewing the evidence in the light most
             favorable to the prosecution, any rational trier of fact could
             have found the essential elements of the crime beyond a
             reasonable doubt.       This Court defers to the unique
             opportunity of the fact-finder to view the evidence and to
             observe first-hand the demeanor and to assess the credibility
             of witnesses. We further decline to second-guess any
             reasonable inferences drawn by the fact-finder or to reweigh
             the fact-finder’s resolution of conflicting evidence. If the
             evidence either showed directly, or circumstantially, or
             supported a rational inference of facts which could fairly


9
  See Markham v. State, 189 Md. App. 140, 168-69 (2009) (noting that despite the
reversal of the appellant’s convictions, we had to address his contention relating to the
sufficiency of evidence because “[i]f we agreed that the evidence was insufficient to
support any of his convictions, appellant could not be retried on those charges” (citing
Lockhart v. Nelson, 488 U.S. 33, 39 (1988); Burks v. United States, 437 U.S. 1, 11
(1978))).
                                           20
              convince a trier of fact of the defendant’s guilt of the offenses
              charged beyond a reasonable doubt, then we will affirm the
              conviction.

Jones v. State, 213 Md. App. 483, 505 (2013) (alternations, citations, and internal

quotation marks omitted). And after reviewing the evidence adduced at trial, we find it

sufficient to support the conviction.

       The crime of robbery with a dangerous weapon, Md. Code (2002, 2012 Repl.

Vol.), § 3-403(a)(1) of the Criminal Law Article, required the State to prove four

elements:

              In order to convict the Defendant of robbery with a dangerous
              weapon, the State must prove [first], that the Defendant took
              the property from Mr. Taylor and Mr. Alexander[, second],
              that he took the property by force or threat of force[, third],
              that he intended to deprived Mr. Taylor and Mr. Alexander of
              the property and [fourth,] that he used a dangerous weapon in
              committing the robbery.[10]




10
  These instructions accurately reflect the language of MPJI-CR 4:28.1, which provides
that “[i]n order to convict the defendant of robbery with a dangerous weapon, the State
must prove all of the elements of robbery and also must prove that the defendant
committed the robbery by using a dangerous weapon.” Id. The elements of robbery,
according to the Maryland Criminal Pattern Jury Instructions, include the following:

              In order to convict the defendant of robbery, the State must
              prove:

              (1) That the defendant took the property from [the victim’s
              presence and control];

              (2) that the defendant took the property by force or threat of
              force; and

                                             21
Maryland Criminal Pattern Jury Instruction MPJI-CR 4:28.1; see also Teixeira v. State,

213 Md. App. 664, 681 (2013) (“The ‘essential elements of the crime of robbery are the

felonious taking and carry away of the personal property of another, from his person or in

his presence, by violence or putting in fear,’” and “‘if the State can prove that a defendant

used a deadly weapon during the commission of a robbery, the defendant is subject to

harsher penalties.’” (quoting Conyers v. State, 345 Md. 525, 558 (1997))).

       To determine “‘whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime [of robbery with a dangerous weapon] beyond a reasonable doubt,’” Jones, 213
Md. App. at 505 (quoting Bordley v. State, 205 Md. App. 692, 716 (2012)), we examine

the evidence the State produced at trial. Mr. Jones does not challenge elements two

through four, but focuses on the first, arguing that the evidence does not support a finding

that Mr. Jones took property from Messrs. Taylor and Alexander. 11 To establish this




              (3) that the defendant intended to deprive [the victim] of the
              property.

MPJI-CR 4:28.
11
    Even so, the evidence, viewed in the State’s favor, established these remaining
elements. Assuming for the moment that Mr. Jones in fact took property from the alleged
victims, Mr. Taylor testified that Mr. Jones entered the vehicle, pulled out a large-caliber
automatic gun, and said “you all know what time it is,” and “let me get your money, your
phone, . . . your wallet, I want everything out of your pockets.” If Mr. Jones took the
property the victims threw into the back seat, Mr. Taylor’s testimony would support a
finding that he did so by threat of force, used a dangerous weapon in committing the
                                            22
point, Mr. Jones directs us to the amount of money that the victims allegedly threw into

the back seat and the amount of money found in the car. He concedes that the victims, in

response to the alleged robber’s gun-point demands, “tossed their phones and some

money into the back seat,” but contends that a rational juror could not conclude beyond a

reasonable doubt that the contents found in the back seat were any less than the contents

thrown there.

      At trial, Rodney Montgomery, a Crime Laboratory Technician for the Baltimore

City Police, and Detective Reitchenberg testified about the items they found in the back

seat of the vehicle. Mr. Montgomery identified most of them:

                [COUNSEL FOR MR. JONES:] All right, and what was the
                total of dollar bills that were there in the backseat?

                [MR. MONTGOMERY:] Five dollars.

                [COUNSEL FOR MR. JONES:] A total of five dollars?

                [MR. MONTGOMERY:] Yes.

                                        *   *   *

                [COUNSEL FOR MR. JONES:] Now you said that you
                recovered two cell phones and a cell phone case?

                [MR. MONTGOMERY:] No, I didn’t recover the cell
                phones. Those were recovered by the detective. I recovered
                the cell phone case.




robbery, and intended to deprive the victims of their property. All that remains, then, is
whether the evidence was sufficient to support a finding that Mr. Jones took the victims’
property in the first place.
                                           23
Then Detective Reitchenberg closed the loop:

              [COUNSEL FOR THE STATE:] And could you describe the
              condition of the vehicle?

              [DETECTIVE REITCHENBERG:] . . . There were items in
              the back of the car. There was two cell phones, there was
              some U.S. currency, I believe there was a glass bottle back
              there, or a plastic bottle. There was a banana, I remember it
              being back there. Shell casings were also found.

Between the two officers, the testimony easily supports a finding that five dollars and two

cell phones were found in the vehicle.

       Mr. Jones argues that “while one might speculate that more than $5 and more than

2 phones were thrown into the back seat, there is no evidence from which a rational juror

could conclude beyond a reasonable doubt that this was the case.” We disagree. If the

State introduced evidence showing that Messrs. Taylor and Alexander threw money

and/or items into the back seat in excess of that recovered, it follows logically that a

rational juror could have found that the alleged robber took their property.

And it doesn’t matter if Mr. Jones took less than all of the property the victims threw into

the back seat—if he robbed them of some of it and left some, he still robbed them.

       The testimony of the victims themselves bolsters the point. Mr. Taylor testified

that he and Mr. Alexander threw phones and money into the back seat in response to the

robber’s gun-point demands:

              [COUNSEL FOR THE STATE:] And do you remember how
              much money you had on you?

              [MR. TAYLOR:] I probably had about $16.

                                            24
              [COUNSEL FOR THE STATE:] And then what did you do
              with your money?

              [MR. TAYLOR:] I just threw it in the back seat.

              [COUNSEL FOR THE STATE:] And what else, if anything,
              did you throw back?

              [MR. TAYLOR:] A cell phone.

              [COUNSEL FOR THE STATE:] And anything else?

              [MR. TAYLOR:] No.

              [COUNSEL FOR THE STATE:] What about Mr. Alexander?

              [MR. TAYLOR:] I know he gave him his phone. I believe he
              gave him his wallet and some, he had like I guess a couple of
              dollars in his pocket because I seen him throw some money
              back there.

By their reckoning, the victims threw, at a minimum, eighteen dollars (sixteen from Mr.

Taylor and “a couple” from Mr. Alexander), two cell phones (one from each victim), and

a wallet into the back seat. Coupled with the officers’ testimony that five dollars and two

cell phones were later found in the vehicle, a rational juror could deduce that the alleged

robber took at least thirteen dollars and a wallet from the victims. The first element of

robbery with a dangerous weapon—taking property from the victims—was therefore

satisfied. And because Mr. Jones does not challenge the evidentiary support for the

crime’s remaining three elements, a rational trier of fact could have found beyond a

reasonable doubt that Mr. Jones committed the crime of robbery with a dangerous

weapon.

                                            25
       C.     Attempted Second-Degree Murder Is Neither An Infamous
              Crime Nor Relevant To Credibility.

       Finally, Mr. Jones contends that the trial court erred in granting the State’s motion

in limine precluding him from impeaching Mr. Taylor with a prior conviction for

attempted second-degree murder entered more than fourteen years before trial. He argues

that the court incorrectly balanced “the probative value of this evidence against the

possibility of prejudice to [Mr.] Taylor or the State,” and that the court erred by failing to

consider attempted second-degree murder as “the moral equivalent of an infamous

crime.” No reported decision has addressed this particular crime, and we hold that the

balancing of probative value and prejudice was unnecessary because attempted second-

degree murder fails at the threshold of Maryland Rule 5-609.

       Rule 5-609 governs the admission of evidence of a conviction for the purpose of

impeaching a witness:

              (a) Generally. For the purpose of attacking the credibility of
              a witness, evidence that the witness has been convicted of a
              crime shall be admitted if elicited from the witness or
              established by public record during examination of the
              witness, but only if (1) the crime was an infamous crime or
              other crime relevant to the witness’s credibility and (2) the
              court determines that the probative value of admitting this
              evidence outweighs the danger of unfair prejudice to the
              witness or objecting party.

              (b) Time limit. Evidence of a conviction is not admissible
              under this Rule if a period of more than 15 years has elapsed
              since the date of the conviction.




                                             26
In King v. State, 407 Md. 682, 698 (2009), the Court of Appeals applied the test it

delineated in State v. Westpoint, 404 Md. 455 (2008), which held that the Rule 5-609

analysis stops if the crime underlying the prior conviction does not qualify either as

infamous or relevant to the witness’s credibility:

               First, subsection (a) sets forth the “eligible universe” for what
               convictions may be used to impeach a witness’s credibility.
               This universe consists of two categories: (1) “infamous
               crimes” and (2) “other crimes relevant to the witness’s
               credibility.” Infamous crimes include treason, common law
               felonies, and other crimes classified as crimen falsi. If a
               crime does not fall within one of the two categories, then it is
               inadmissible and the analysis ends. This threshold question
               of whether or not a crime bears upon credibility is a matter of
               law. If a crime falls within one of the two categories in the
               eligible universe, then the second step is for the proponent to
               establish that the conviction was not more than 15 years old,
               that it was not reversed on appeal, and that it was not the
               subject of a pardon or a pending appeal. Finally, in order to
               admit a prior conviction for impeachment purposes, the trial
               court must determine that the probative value of the prior
               conviction outweighs the danger of unfair prejudice to the
               witness or objecting party. This third step is clearly a matter
               of trial court discretion.

King, 407 Md. at 698-99 (emphasis added) (quoting Westpoint, 404 Md. at 477-78).

       The threshold question here is whether Mr. Taylor’s conviction for attempted

second-degree murder is either an “infamous crime” or as an “other crim[e] relevant to

the witness’s credibility.” We hold that this conviction falls within neither category, and

thus that the circuit court correctly precluded Mr. Jones from using it to impeach Mr.

Taylor at trial.



                                              27
              1.     Attempted second-degree murder is not an infamous
                     crime.

       The universe of infamous crimes “include[s] treason, common law felonies, and

other crimes classified as crimen falsi.” Id. at 699 (quoting Westpoint, 404 Md. at 477).

Attempted second-degree murder does not fall within any of these categories. 12 First,

attempted murder is not treason, save perhaps for an attempted murder committed with

treasonous intent, and there is no suggestion that Mr. Taylor’s conviction falls into that

extremely narrow sub-set. Second, attempted murder is not a common law felony—a

category of crimes that includes murder, rape, manslaughter, robbery, sodomy, larceny,

arson, mayhem, and burglary—because “at common law, an attempt to commit any

crime, whether a felony or misdemeanor, was punishable as a misdemeanor” rather than

the felony that attempted second-degree murder is (and was at the time of Mr. Taylor’s

conviction). Watson v. State, 311 Md. 370, 375 (1988). And finally, attempted second-

degree murder is not a crimen falsi crime—a category of crimes including “‘perjury, false

statement, criminal fraud, embezzlement, [and] false pretense’”—because it is not an

“‘offense involving some element of deceitfulness, untruthfulness, or falsification bearing

on the witness’s propensity to testify truthfully.’” Correll v. State, 215 Md. App. 483,




12
  Mr. Jones initially argues in his brief that “[t]here is no doubt that attempted murder is
an infamous crime,” yet he backs off this contention in the following paragraph to say
that “while attempted murder is not an infamous crime, it does have some probative value
for impeachment based on its similarity to the common law felony of murder, which is
categorically included in the rule itself.”
                                             28
504 (2013) (quoting State v. Giddens, 335 Md. 205, 213 n.5 (1994)), cert. denied, 437
Md. 638 (2014).

              2.     A prior conviction for attempted second-degree murder is
                     not relevant to Mr. Taylor’s credibility.

       Because Mr. Taylor was not convicted of an infamous crime, the next question is

whether attempted second-degree murder is a “‘crime relevant to the witness’s

credibility.’” King, 407 Md. at 698 (quoting Md. Rule 5-609(a)). This is an issue of first

impression in this State.

       Although “in ‘a purely philosophical sense it can be said, understandably, that all

violations of the law, by their very nature, involve some element of dishonesty[,] . . .

certain crimes have little or no bearing on credibility and consequently are not admissible

for impeachment purposes.’” Westpoint, 404 Md. at 483 (quoting State v. Giddens, 335
Md. 205, 215 (1994)). Crimes “bear[ing] upon a witness’s credibility” are crimes that

“tend[] to show that the offender is unworthy of belief,” id. at 484, and two types of

crimes meet this standard: first, those crimes “where ‘the crime itself, by its elements . . .

clearly identif[ies] the prior conduct of the witness that tends to show he is unworthy of

belief,’” Thurman v. State, 211 Md. App. 455, 464 (2013) (quoting Westpoint, 404 Md. at

484), and second, those crimes where “the perpetrator ‘lives a life of secrecy’ and

engages in ‘dissembling in the course of [the crime], being prepared to say whatever is

required by the demands of the moment, whether the truth or a lie.’” Westpoint, 404
29
Md. at 484 (internal citations omitted) (quoting Giddens, 335 Md. at 217). The crime of

attempted second-degree murder 13 fits within neither category.

       No Maryland appellate court has addressed whether an attempted second-degree

murder conviction has sufficient relevance to a witness’s credibility such that it should be

admissible for impeachment, but we draw from cases analyzing a similar crime—assault

with intent to murder. In Hardy v. State, 301 Md. 124 (1984), the Court of Appeals

explained that “[b]ecause the overt act necessary for an attempt is frequently an assault,

the [crimes of attempted murder and assault with intent to murder] have a significant

overlap. But the overlap is not complete, because an overt act can qualify as an attempt

and yet not rise to the level of an assault.” Id. at 129. That said, the Court held that “the

two [crimes] are almost identical,” id. at 130 (quoting R. Perkins, Criminal Law 578 (2d

ed. 1969)):

              [A]n assault with intent to commit a particular crime is, in
              general, the same as an attempt to commit the crime except
              for two additional requirements—(1) a greater degree of
              proximity, and (2) actual present ability to commit a battery
              (the latter being limited chiefly to states in which this has
              been added by the statutory definition of assault).

Id. For present purposes, the two crimes are the same at their core: both involve a

physical act committed with the intent to cause the death of the victim, if perhaps




13
  A conviction for attempted murder requires “an attempt, manifested by an overt act,
coupled with a specific intent to commit murder, i.e., an attempt with intent to murder.”
State v. Earp, 319 Md. 156, 165 (1990). That crime also requires “some overt act in
furtherance of the intent that goes beyond mere preparation.” Id. at 162.
                                            30
unsuccessfully, and we see no reason to treat a conviction for these crimes differently in

analyzing their relevance to a witness’s credibility.

       And unlike attempted second-degree murder, Maryland appellate decisions have

analyzed the relevance of prior convictions for assault with intent to murder. In State v.

Duckett, 306 Md. 503 (1986), the Court of Appeals held that a conviction for assault and

battery was inadmissible for impeachment purposes because “[a]cts of violence . . .

generally have little or no direct bearing on honesty or veracity.” Id. at 512 (quoting

Gordon v. United States, 383 F.2d 936, 940 (D.C. Cir. 1967)). Later, in Fulp v. State,

130 Md. App. 157 (2000), we extended this principle to the crime of assault with intent to

murder, despite accepting that “the crime of assault with intent to murder is far more

serious than the crime discussed in Duckett”:

              [T]he fact that an accused has committed [assault with intent
              to murder] does not tell us anything about the truth telling
              propensity of the accused. There is simply no relationship
              between the disposition to commit such a crime and the
              disposition to be untruthful.

                                         *    *    *

              Many assaults with intent to murder are committed due to
              inebriation, bad temper, or jealousy—or a combination of all
              three. Because it cannot be said, as a generalization, that
              persons who are guilty of the crime of assault with intent to
              murder are likely to be dishonest, trial judges should not
              admit evidence of such convictions for impeachment
              purposes.

Id. at 167 (emphasis added). In other words, “[t]he impeachment value of the crime of

assault with intent to murder is close to zero.” Id. at 168.

                                             31
       We see no principled basis on which to distinguish the holdings in Hardy and

Fulp, and thus no reason not to apply the principle delineated in Duckett—that “‘[a]cts of

violence . . . generally have little or no direct bearing on honesty or veracity,’” 306 Md. at

512 (quoting Gordon, 383 F.2d at 940)—to a prior conviction for attempted second-

degree murder.     We hold, therefore, that a conviction for attempted second-degree

murder is not a “crime relevant to the witness’s credibility,” King, 407 Md. at 698, and

that the circuit court correctly precluded Mr. Jones from impeaching Mr. Taylor with that

conviction. And because attempted second-degree murder is neither an infamous crime

nor a crime relevant to credibility, “it is inadmissible and the analysis ends.” Id. at 699

(quoting Westpoint, 404 Md. at 477).

                                           JUDGMENTS OF THE CIRCUIT COURT
                                           FOR BALTIMORE CITY REVERSED.
                                           CASE REMANDED FOR FURTHER
                                           PROCEEDINGS CONSISTENT WITH
                                           THIS OPINION. COSTS TO BE PAID BY
                                           THE MAYOR AND CITY COUNCIL OF
                                           BALTIMORE.




                                             32